Citation Nr: 0510872	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  93-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's attempt to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder.

This case was before the Board previously in August 1995 when 
it was remanded to the RO for additional development.  This 
case was again before the Board in June 1999 when the Board 
found that new and material evidence had been submitted, 
reopened the veteran's claim for service connection, and 
remanded the case to the RO for readjudication.

This case was transferred to the Board by the Atlanta, 
Georgia, VA RO.

In March 2005 the Board denied the veteran's motion to 
advance this case on the Board's docket because the veteran 
is not yet 75 years of age.  38 C.F.R. § 20.900(c)(2004).

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, raised by the 
veteran in an August 2003 statement, is referred to the RO 
for appropriate development.


REMAND

At a May 2004 VA examination, the veteran reported a history 
of gastrointestinal symptoms since his military service.  The 
veteran is competent to report his experiences, such as being 
injured, and readily observable symptoms, such as 
gastrointestinal pain.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  However, as a layperson, the veteran is not 
competent to provide a medical diagnosis or a medical nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis).  The examiner opined that the 
veteran's gastroesophageal reflux disease (GERD) was not 
related to the veteran's shrapnel wounds or abdominal 
contusion in service; however, as the veteran's 
representative points out in its March 2005 informal hearing 
presentation, the examiner did not offer an opinion as to 
whether the veteran's GERD had begun in and persisted since 
service.  An additional medical examination is needed.

Additionally, the record shows that the veteran has filed a 
claim for disability benefits with the Social Security 
Administration (SSA).  All records considered by that agency 
in deciding the veteran's claim, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2004).

Finally, the issue regarding the veteran's claim of secondary 
service connection is remanded to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
VCAA.  That is, an April 8, 2004 letter from the Atlanta, 
Georgia, RO, provided the veteran with the relevant notice 
regarding his service connection claim on a direct basis but 
failed to provide the required notice regarding his claim for 
secondary service connection.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to 
service connection for an 
gastrointestinal disorder, claimed as 
secondary to service-connected 
disabilities.  This includes notifying 
the veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to any of the claims on 
appeal.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (Records suggest that the 
veteran's claim was initially denied in 
approximately March 1992.)

3.  Provide a VA examination by a 
gastroenterologist to determine whether 
the veteran has a current 
gastrointestinal disability that is 
related to his military service or to a 
service-connected disability or 
medication/treatment for a service-
connected disability.

The claims folder, including records of 
VA outpatient treatment of the veteran 
for gastroesophageal reflux disease, 
epigastric distress, heartburn, or 
similar complaints/diagnoses in February 
1989, January 1980, April 1990 (including 
x-ray examination), May 1990, June 1990, 
December 1990, March 1991, April 1991, 
May 1991, September 1994, October 1994 
(including x-ray examination showing 
gastroesophageal reflux), May 1996, 
February 1999 (including x-ray 
examination), June 1999, March 2000, 
August 2000, May 2001, October 2002, and 
August 2003; the report of a May 2004 VA 
gastrointestinal examination; the report 
of an August 2003 VA psychiatric 
examination; the report of a January 1993 
VA general medical examination; the 
report of November 1979 VA examination; 
the report of a September 1962 VA special 
gastrointestinal examination; a September 
1962 statement by D. K., M.D.; and the 
veteran's service medical records 
(containing records of his inservice 
abdominal injury and separation 
examination), should be made available to 
the examiner for review before the 
examination.

(The veteran's service medical records 
are contained in a large brown envelope 
at the bottom of the veteran's claims 
folder.)

The examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a 
gastrointestinal disability that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service.

(At a May 2004 VA examination, the 
veteran reported a history of 
gastrointestinal symptoms since his 
military service.  The veteran is 
competent to report his experiences, such 
as being injured, and readily observable 
symptoms, such as gastrointestinal pain.  
However, as a layperson, the veteran is 
not competent to provide a medical 
diagnosis or a medical nexus.)

The examiner is also requested to opine 
whether the veteran has a 
gastrointestinal disability that is "at 
least as likely as not" caused by or 
aggravated by the veteran's service-
connected disabilities or a specific 
service-connected disability such as 
post-traumatic stress disorder (PTSD), or 
treatment or medication therefor.

The veteran is service-connected for 
PTSD, arthritis of the left shoulder, a 
left elbow disability, scars on the left 
hand and wrist, a scar on the occipital 
skull, an abdominal scar, and shrapnel 
wound scars on the face.  (The Board 
notes that the veteran is service-
connected for PTSD and was diagnosed in 
September 1962 with a psychophysiologic 
gastrointestinal reaction.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

A complete rationale should be provided 
for any opinion expressed.

4.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


